—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Blackburne, J.), rendered February 5, 2001, convicting her of unauthorized practice of medicine (four counts), upon a jury verdict, and imposing sentence. Justice Altman has been *465substituted for the late Justice O’Brien (see 22 NYCRR 670.1 [c]).
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the Supreme Court’s determination, made after a hearing on remittitur, that there was no juror misconduct warranting reversal, is supported by the record (see CPL 330.30 [2]; People v Clark, 81 NY2d 913 [1993]; People v Leonard, 252 AD2d 740 [1998]). The defendant failed to establish that one of the jurors conducted a personal specialized assessment not within the common ken of juror experience and knowledge concerning a material issue in the case, and communicated that allegedly expert opinion to the rest of the jury panel with the force of private, untested truth as though it were evidence (see People v Arnold, 96 NY2d 358 [2001]; People v Camacho, 293 AD2d 876 [2002]; cf. People v Maragh, 94 NY2d 569 [2000]).
The defendant contends that the evidence was legally insufficient to sustain the jury verdict. Viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. The evidence adduced at trial demonstrated that the defendant practiced medicine without a license in violation of Education Law § 6512 (1) by administering anesthesia to three patients in the care of her employer, the codefendant, Peter Corines (see People v Varas, 110 AD2d 646, 648 [1985]). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see CPL 470.15 [5]).
The defendant’s remaining contentions are without merit. Altman, J.P., Smith, H. Miller and Cozier, JJ., concur.